DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Claims 1-20 are rejected.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) submitted on 5/18/2020 has/have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Methods And Apparatuses For Use Of Simultaneous Multiple Channels In The Dynamic Frequency Selection Band In Wireless Networks by Tsai et al., US 9807619 B2
With regard to claims 1, 8, and 15 , Tsai discloses a method for mesh link-aware dynamic frequency selection (DFS), (and related mesh network and related non-transitory computer-readable medium) comprising:	determining, in a mesh network having a plurality of mesh nodes and mesh links interconnecting the mesh nodes, a DFS event has been generated by a radar source interfering with a mesh link (Tsai at 42:60-43:50 where there is radar interference with a mesh link, said interference measured by the system, determined to exist and the system works on a workaround.  Also see 51:25-52:6 for another embodiment utilizing a similar method);	refraining from using the mesh link in order to prevent interfering with the DFS event (Tsai at 14:21-41 where the system stops mesh transmission upon detecting a radar event);	and rerouting mesh messages which would have used the mesh link through other mesh nodes and links ((Tsai at 14:21-41 where the system stops mesh transmission upon detecting a radar event and sends, i.e., reroutes, the alert messages to other nodes).
Reasons to Combine: While Tsaidoes not disclose these features all in one embodiment Tsai at Column 87 states:
“What has been described above includes examples of one or more embodiments of the disclosure. It is, of course, not possible to describe every conceivable combination of components or methodologies for purposes of describing these examples, and it can be recognized that many further combinations and permutations of the present embodiments are possible. Accordingly, the embodiments disclosed and/or claimed herein are intended to embrace all such alterations, modifications and variations that fall within the spirit and scope of the detailed description and the appended claims. Furthermore, to the extent that the term “includes” is used in either the detailed description or the claims, such term is intended to be inclusive in a manner similar to the term “comprising” as “comprising” is interpreted when employed as a transitional word in a claim.”
One of ordinary skill in the art would be motivated by this statement to combine the rerouting techniques of Tsai with the interference detection technique.  Furthermore per KSR permissible reasoning, it would be obvious to one of ordinary skill in the art to develop a system that not only detects interference but a means to deal with the interference on a channel (i.e., solve the identified problem), such as re-routing to nodes that are not experiencing interference.  For either reason one of ordinary skill in the art would have crossed embodiments.

With regard to claims 2, 9, and 16 , Tsai discloses the method of Claim 1, (and related mesh network and related non-transitory computer-readable medium), wherein the DFS event occurs in a 5GHz band spectrum (Tsai 2:18-36 where 5Ghz devices are the underlying technology)..
With regard to claims 3, 10, and 17 , Tsai discloses the method of Claim 1, (and related mesh network and related non-transitory computer-readable medium) wherein the DFS event is at least on of maritime communications radars;	weather radars;	and military communications (Tsai at 32:21-52 where the communications are military in nature).
With regard to claims 4, 11, and 18 , Tsai discloses the method of Claim 1, (and related mesh network and related non-transitory computer-readable medium),  wherein when a mesh link goes down, other mesh links of the plurality of mesh links are subject to recalculation (Tsai at 14:21-41 where the system stops mesh transmission upon detecting a radar event and calculates a new path.)
With regard to claims 5, 12, and 19 , Tsai discloses the method of Claim 1, (and related mesh network and related non-transitory computer-readable medium) further comprising a mesh node sending a message to other mesh nodes alerting the other mesh nodes of to the DFS condition  (Tsai at 14:21-41 where the system stops mesh transmission upon detecting a radar event and calculates a new path.as well as sending alerts to the nodes of the radar event).
With regard to claims 6 and 13 , Tsai discloses the method of Claim 1, (and related mesh network) wherein the mesh network is one of an LTE-compatible network, an UMTS-compatible network, a 5G network, or networks for additional protocols that utilize radio frequency data transmission .
With regard to claims 7, 14, and 20 Tsai discloses the method of Claim 1, (and related mesh network and related non-transitory computer-readable medium) further comprising taking into account the occurrence of the DFS event for scheduling drops in backhaul (Tsai at 13:55-14:9 where the CAC channel is goes down and a new channel is switched to.  Also see 14:21-41 where the system stops mesh transmission upon detecting a radar event and calculates a new path.as well as sending alerts to the nodes of the radar event.  Also see 19:62-20:28 where the system determines that the main backhaul route is down and creates a new backhaul route).
With regard to claim 8 , A mesh network, comprising:	a plurality of mesh nodes;	a plurality of mesh node links interconnecting the plurality of mesh nodes;, wherein , when a notification is received that a DFS event has been generated by a radar source interfering with a mesh link, the mesh nodes using the mesh link refrain from using the mesh link in order to prevent interfering with the DFS event;	and reroute mesh messages which would have used the mesh link through other mesh nodes and links.
With regard to claim 9 , The mesh network of claim 8, wherein the DFS event occurs in a 5GHz band spectrum.
With regard to claim 10 , The mesh network of claim 8, wherein the DFS event is at least on of maritime communications radars;	weather radars;	and military communications.
With regard to claim 11 , The mesh network of claim 8, wherein when a mesh link goes down, other mesh links of the plurality of mesh links are subject to recalculation.
With regard to claim 12 , The mesh network of claim 8, wherein a mesh node sends a message to other mesh nodes alerting the other mesh nodes of to the DFS condition.
With regard to claim 13 , The mesh network of claim 8, wherein the mesh network is one of an LTE-compatible network, an UMTS-compatible network, a 5G network, or networks for additional protocols that utilize radio frequency data transmission.
With regard to claim 14 , The mesh network of claim 8, wherein the occurrence of the DFS event is taken into account for scheduling drops in backhaul.
With regard to claim 15 , A non-transitory computer-readable medium comprising instructions which, when executed by a processor in a mesh gateway node, cause the mesh gateway node to perform steps comprising:	determining, in a mesh network having a plurality of mesh nodes and mesh links interconnecting the mesh nodes, a DFS event has been generated by a radar source interfering with a mesh link;	refraining from using the mesh link in order to prevent interfering with the DFS event;	and rerouting mesh messages which would have used the mesh link through other mesh nodes and links.
With regard to claim 16 , The non-transitory computer-readable medium of claim 15 further including instructions wherein the DFS event occurs in a 5GHz band spectrum.
With regard to claim 17 , The non-transitory computer-readable medium of claim 15 further including instructions wherein the DFS event is at least on of maritime communications radars;	weather radars;	and military communications.
With regard to claim 18 , The non-transitory computer-readable medium of claim 15 further including instructions wherein when a mesh link goes down, other mesh links of the plurality of mesh links are subject to recalculation.
With regard to claim 19 , The non-transitory computer-readable medium of claim 15 further including instructions wherein a mesh node sends a message to other mesh nodes alerting the other mesh nodes of to the DFS condition.
With regard to claim 20 , The non-transitory computer-readable medium of claim 15 further including instructions wherein the mesh network is one of an LTE-compatible network, an UMTS-compatible network, a 5G network, or networks for additional protocols that utilize radio frequency data transmission.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642